                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 31, 2019
                           UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §   MAG. JUDGE NO. 2:19-MJ-203
                                               §
FRANCISCO GONZALEZ JR.                         §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

          A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

          (1)   There is a serious risk that the defendant will not appear; and

          (2)   There is a serious risk that the defendant will endanger the safety of another

person or the community.

          The evidence against the defendant meets the probable cause standard.               The

defendant is currently before the Court on a writ of habeas corpus ad prosequendum. If

he were released on bond, he would be returned to the state authorities. Additionally, the

defendant is currently pending revocation of a state misdemeanor bond. These matters

need to be resolved before the undersigned will consider setting bond in the defendant’s

case. Additionally, the defendant needs to present a suitable release plan. Therefore,

defense counsel may move to re-open the detention hearing if able to address these

issues.     The findings and conclusions contained in the Pretrial Services Report are

adopted.

1/2
       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 31st day of January 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
